DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.
 

Summary
The Amendment filed on 7 July 2022 has been acknowledged. 
Claims 1 and 5 have been amended. 
Claims 3,6 and 11 have been cancelled. 
Currently, claims 1 – 2, 4 – 5, 7 – 10 and 12 – 15 are pending and considered as set forth.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 4 – 5, 7 – 10 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 2007/0286475) in view of Takahashi (US 2004/0098224) and in further view of Dean et al. (Hereinafter Dean (US 2019/0049968).

As per claims 1 and 5, Sekiguchi teaches a target detection device comprising: 
 a plurality of sensors, the plurality of sensors including one or more of a camera, a radar device and a Laser Imaging Detection and Ranging device (See at least paragraph 29; In FIG. 1, notation 1 designates an object recognizing apparatus mounted on a vehicle of an automobile or the like for recognizing an object including a three-dimensional object by processing a signal from a recognizing sensor for detecting an outside field situation, which outputs a result of recognizing the object to a vehicle control apparatus, not illustrated, for making the vehicle control apparatus execute an alarming control or an avoiding control or the like against contact (collision) of the object and own vehicle. According to the mode, an explanation will be given of an example of mounting 3 kinds of recognizing sensors having different detecting characteristic of a stereo camera 2, millimeter wave radar 3, a laser radar 4 on a vehicle and recognizing an object highly accurately by fusing existence probabilities of the object recognized based on outputs of the respective recognizing sensors.); and 
a hardware processor configured to: 
acquire (i) positional data of at least one target from the plurality of sensors and (ii) sensor characteristic data that indicate a positional characteristic of detection accuracy of each of the plurality of sensors (See at least paragraph 42 – 45; The flowchart of FIG. 2 shows a fusion existence probability calculating processing, first, at step S1, as a function of the stereo image processing portion 5, the stereo image taken by the stereo camera 2 is read to extract the image object, and the characteristic amounts of the position coordinate, the relative speed and the like are calculated. Successively, the operation proceeds to step S2 and calculates the existence probability Pis of the image object. At successive step S3, as a function of the millimeter wave signal processing portion 6, the millimeter wave signal detected by the millimeter wave radar 3 is read to calculate the position coordinate, the relative speed and the like of the millimeter wave object, at step S4, the existence probability Pms of the millimeter wave object is calculated. Further, the operation proceeds to step S5, as a function of the laser signal processing portion 7, the laser signal from the laser radar 4 is read, and the position coordinate, the relative speed and the like of the laser object is calculated from the read laser signal. Further, at step S6, the existence probability Pls of the laser object is calculated. Next, the operation proceeds to step S7, as a function of the existence probability correcting portion 14, the respective existence probabilities Pis, Pms, Pls of the image object, the millimeter wave object, the laser object are corrected based on characteristics of the respective recognizing sensors. The correction sets an optimum correction value by an experiment or a simulation based on recognition theoretical values of the sensors, as recognizing rates of the respective recognizing sensors, there are used parameters depending on detecting characteristics inherent to the sensors, for example, lost rates for temporarily in capacitating detection of the object, a correct recognizing rate capable of correctly detecting the object, an error recognizing rate for erring detection of the object or the like.); 
Sekiguchi is silent regarding elements of:
determine whether or not a plurality of target objects that are a plurality of detection objects detected by the plurality of sensors are identical based on the acquired positional data and the acquired sensor characteristic data; and 
generate target data for each of the plurality of positional data that are not determined to originate from an identical one of the target objects, and generate target data that is a representative value of the plurality of positional data that are determined to originate from the identical one of the target objects,
wherein the hardware processor determines that the plurality of target objects detected by at least two sensors of the plurality of sensors are identical when the error ranges of the acquired positional data of the at least two sensors overlap each other, the error ranges being determined from the acquired sensor characteristic data of the at least two sensors.
Takahashi teaches elements of: 
determine whether or not a plurality of target objects that are a plurality of detection objects detected by the plurality of sensors are identical based on the acquired positional data and error ranges calculated for acquired positional data (See at least abstract; An identical object determination method of determining whether or not objects are detected by a plurality of sensors identical has a determining a relative position and speed thereof, a determining a position error thereof based on the determined positions and calculating a first probability that the detected objects are identical with respect to the position from the determined position error based on a normal distribution concerning the position error, a determining a speed error thereof based on the determined speed and calculating a second probability that the detected objects are identical with respect to the speed from the determined speed error based on a normal distribution concerning the speed error, a calculating a third probability that the detected objects are identical based on the calculated first probability and the calculated second probability, and a determining that the detected objects are identical if the third probability exceeds a first determination value.); and 
generate target data for each of the plurality of positional data that are not determined to originate from an identical one of the target objects, and generate target data that is a representative value of the plurality of positional data that are determined to originate from the identical one of the target objects (See at least paragraph 72; At step 5, whether or not the identity probability Po calculated for the determined group exceeds a predetermined determination value Pth is determined. The predetermined determination value Pth is determined as a value to an extent to which the objects detected by the sensors S1 and S2 are assumed to be identical with respect to the position and the speed (probability value). If it is determined at step 5 that the identity probability Po exceeds the predetermined determination value Pth, it is determined that the probability that the determined group includes the identical object with respect to the position and the speed is high, and the first and second objects O1i and O2i making up the group are determined identical (step 6) On the other hand, if it is not determined at step 5 that the identity probability Po exceeds the predetermined determination value Pth, it is determined that the probability that the determined group includes the identical object with respect to the position and the speed or with respect to the position or the speed is low. The first and second objects O1i and O2i making up the group are determined different objects (step 7).),
wherein the hardware processor determines that the plurality of target objects detected by at least two sensors of the plurality of sensors are identical when the error ranges of the acquired positional data of the at least two sensors overlap each other, the error ranges being determined from the acquired sensor characteristic data of the at least two sensors (See at least figure 3).
It would have been obvious to one having ordinary skill in the art before effective filing date of the invention was made to include determine whether or not a plurality of target objects that are a plurality of detection objects detected by the plurality of sensors are identical based on the acquired positional data and the acquired sensor characteristic data; and generate target data for each of the plurality of positional data that are not determined to originate from an identical one of the target objects, and generate target data that is a representative value of the plurality of positional data that are determined to originate from the identical one of the target objects, as taught by Takahashi  in the system executing method of Sekiguchi in order to increase detection and identification accuracy (Abstract and paragraph 83).
The combination of Sekiguchi and Takahashi is silent regarding elements of:
calculate an error range for the positional data acquired for each of the plurality of sensors, the error range having two dimensions of distance and range, and being calculated from the sensor characteristic data acquired for the sensor that acquired each of the positional data, the error range of different types of the sensors having different shapes and dimensions depending on the type of the sensor.
Dean teaches elements of:
calculate an error range for the positional data acquired for each of the plurality of sensors, the error range having two dimensions of distance and range, and being calculated from the sensor characteristic data acquired for the sensor that acquired each of the positional data, the error range of different types of the sensors having different shapes and dimensions depending on the type of the sensor (See at least paragraph 187 – 188, 190 – 191, and 264 – 265; via IG. 6 depicts a front-wheel drive S-MMS 18B equipped with an embodiment of sensor arrays to cover three main types of sensor coverage zones, including zones 610 (zones with solid lines), zones 620 (zones with dashed lines), and zones 630 (zones with dash-dot lines). The depicted sensor coverage zones 610, 620, 630 are covered using three main sensor arrays, including five forward sensors, five rearward sensors, and six side sensors (three for each side) generally aimed to cover the range of motion of the S-MMS 18B and toward the blind spots of a user. The sensors may be arranged to take readings on the area proximate to the S-MMS 18. Additionally or alternatively, the sensors may be arranged to take readings on the terrain (e.g. ground) proximate to the S-MMS 18. The depicted sensor arrays are composed of a mix of (a) short-range sensors such as short-range LIDAR, SONAR, and RADAR sensors for zones 610 with solid lines, (b) long-range sensors such as long-range LIDAR and RADAR sensors for zones 620 with dashed lines, and (c) image capturing sensors (including still images and/or video, referred to generally as imagers) such as cameras for zones 630 with dash-dot lines. In an embodiment, one or more of the image capturing sensors may be a stereo vision camera, structured light camera, or a time-of-flight camera. Generally, short-range sensors have wider fields of view (FOV), while long-range sensors have narrower fields of view. The sensor array of FIG. 6 may be characterized as an overlapping, large FOV (with both narrow and wide FOVs), sensor array. The sensor placement, number of sensors used, and types of reports expected in the depicted embodiment are used as a non-limiting example. It should be clear that more or fewer sensors of varying types may be used. One or more single sensor units may have the ability to act in both short and long-range modes. One or more single sensor units may have the ability to measure objects and measure or map the terrain proximate to the S-MMS 18. One or more sensors and sensor types may be selected for a desired S-MMS 18 architecture and user. As an example, if the user is a quadriplegic and spends most of their time indoors in a relatively slow-moving S-MMS, the sensor arrays may be comprised of all short-range sensors, with multiple overlapping FOVs, where the time to impact on a close-in maneuvering object is much more critical than a vehicle on the horizon. Alternatively or additionally, the sensor array would be adjusted if fitted to alternative drive configurations such as a center or rear-wheel drive S-MMS. FIG. 7 depicts an example of 360-degree situational awareness. Multiple objects (i.e. targets) may be present at any given time, arranged around the S-MMS 18B at varying distances. The position of the objects on the situational awareness map relative to the S-MMS 18B may be tracked using cartesian, polar, or spherical coordinates or otherwise. These objects may include features such as a curb or drop 751 in the ground that could cause S-MMS instability, moving objects such as a person 752 or bicycle 753, and stationary objects such as a lamp post 754. The SAC 302B (FIG. 5) of the S-MMS controller 110B may become aware of objects in the distance (e.g. 720) based on one or more received sensor report (e.g. 371-374), yet not be able to confidently identify the objects (e.g. target 753) until they are closer in range or more information can be gathered by one or more sensor. For instance, the SAC 302B may not be able to confidently differentiate a bicycle target 753 from a motorcycle target when it is a long distance 720 away. Objects in midrange 730 may be more easily recognizable based on received sensor reports, and object identity may be qualified and quantified by the SAC. “Quantify” refers to the determination of aspects such as range, bearing, location, velocity, and acceleration, i.e. the kinematic state of an object. In close proximity 740, the SAC 302B may generate threat/collision data/information. “Close” may be assessed in terms of time to impact, distance, and/or general threat. In practice, the zones depicted in FIG. 7 extend 360-degrees around the S-MMS 18B. Each side may have varying degrees of need for the size and placement of the sensor coverage zones dependent on several factors, including S-MMS dynamics, which in turn may dictate the number and type of sensors required, in some embodiments. The depicted zones are for example purposes only and may vary between embodiments depending on sensor types, number of sensors, sensor ranges, characterization data, historical data, and other related systems, devices, and information/data. n the example of FIG. 17, an S-MMS 18B is traveling near a person 1702, a bicycle 1704, and a stationary object 1706. As a non-limiting example, the person 1702 walking near the S-MMS 18B is a target that sensor track fusion 500 of the SAC 302B on the S-MMS controller 110B is attempting to track. In this example, the person 1702 is an existing or new target that is being tracked (e.g. either sensor track fusion 500 of the S-MMS controller 110B has already assigned a track ID to the object or sensor track fusion assigns a new track ID to the object). Sensor track fusion 500 defines a validation region 1708 for each track and identifies all sensor measurements that fall within that region. For the two-dimensional example of FIG. 17, sensor track fusion 500 defines the validation region for a track around the location of the predicted state estimate (e.g. {circumflex over (X)}.sub.k|k-1 per FIG. 13) for the track. Using the previous track state, sensor track fusion 500 computes the predicted state estimate using a filter as previously discussed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include calculate an error range for the positional data acquired for each of the plurality of sensors, the error range having two dimensions of distance and range, and being calculated from the sensor characteristic data acquired for the sensor that acquired each of the positional data, the error range of different types of the sensors having different shapes and dimensions depending on the type of the sensor as taught by Dean in the system of combination of Sekiguchi and Takahashi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Sekiguchi teaches element of: 
wherein the sensor characteristic data are probability distribution data of the plurality of target objects with respect to the acquired positional data (See at least paragraph 18 – 21).  

As per claim 4, Sekiguchi teaches element of: 
wherein the sensor characteristic data acquired by the
As per claims 7 and 12, Sekiguchi teaches element of: 
wherein: the positional data includes, for each of the plurality of sensors, a distance from the sensor to the at least one target, and a relative velocity of the at least one target with respect to the sensor (See at least paragraph 32).  

As per claims 8 and 13, Sekiguchi teaches element of: 
wherein: at least two of the plurality of sensors are a same type of sensor (See at least paragraph 31).  

As per claims 9 and 14, Sekiguchi teaches element of: 
 wherein: at least a first one of the plurality of sensors is a different type of sensor than a second one of the plurality of sensors (See at least paragraph 30 – 31).  

As per claims 10 and 15, the combination of Sekiguchi and Takahashi teaches element of: 
wherein the hardware processor outputs the generated target data to an automatic operating system of a vehicle (Takahashi, see at least paragraph 53).  

Response to Arguments
Applicant’s arguments with respect to claims 1 – 2, 4 – 5, 7 – 10 and 12 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662